 KING SOOPERS,INC.35King Soopers,Inc.andDeliveryDrivers,Ware-housemen&Helpers Local Union No. 435,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO.' Cases 27-CA-10176 and 27-CA-10227June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUponcharges filed by the Union on July 14,1987, in Case27-CA-10176 and on September 1,1987, in Case27-CA-10227, the General Counselof the National Labor Relations Board issued com-plaints on August 21 and October 5, 1987, respec-tively,against the Respondent,King Soopers, Inc.,alleging in each complaint that the Respondent vio-lated Section 8(a)(5) and(1) of the National LaborRelations Act.The firstcomplaint alleges that about June 1,1987, the Respondent failed and refused to recog-nize and bargain with the Union as the exclusivecollective-bargaining representative of an appropri-ate unit of employees by withdrawing recognitionfrom the Union;by failing and refusing to recog-nize the Union as the collective-bargaining repre-sentative of the unit employees;and by makingchanges in the wages, hours, and other terms andconditions of employment in the unit, including butnot limited to changes in wage premiums for nightand Sunday work,elimination of birthday and anni-versary holidays, and changes in medical insuranceprovisions,without notice to or bargaining withthe Union.The second complaint alleges that about June 1,1987,the Respondent unilaterally assigned supervi-sors to do unit work that was previously per-formed by unit employees;and that the Respondentunilaterally transferred employee LouiseMaddenout of the unit, laid off employeeVickiHerdt, andaltered the schedule of employee Carol Paugh,without notice to or bargaining with the Union.On November 2, 1987,the parties jointly movedthe Board to transfer the proceedings to the Board,without benefit of a hearing before an administra-tive law judge, and submitted a proposed recordconsisting of the formal papers and the parties' stip-ulation of facts with attached exhibits. On January14, 1988,the Executive Secretary,by direction ofthe Board,issued an order granting the motion, ap-proving the stipulation,and transferring the pro-ceedings to the Board. Thereafter, on February 4,1988, the General Counsel filed a brief. On Febru-ary 4, 1988, the Respondent filed a brief, in whichit, inter alia, requested an evidentiary hearing. OnFebruary 16, 1988, the General Counsel filed anopposition to the Respondent's request for an evi-dentiary hearing. On February 16, 1988, the Re-spondent filed a response to the General Counsel'sopposition. On March8, 1988,the General Counselfiled an additional statement.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the case, the Boardmakes the followingFINDINGS OF FACTI.JURISDICTIONThe Employer,King Soopers, Inc., a corpora-tion,with an office and place of business inDenver,Colorado, is engaged in the retail sale ofgroceries and related items. In the course and con-duct of its business operations in Colorado, the Re-spondent annually purchases and receives goods,materials,and services valued in excess of$50,000directly from places outside the State of Colorado.The Respondent annually derives gross revenues inexcess of$500,000.We find that the Employer isan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act. We fur-ther find the Union,Delivery Drivers,Warehouse-men & Helpers Local UnionNo. 435,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers ofAmerica, AFL-CIO,is a labororganization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESThe issues presented are whether the Respondenthas violated Section 8(a)(5) and(1) of the Act byrefusing to recognize and bargain with the Unionas the exclusive collective-bargaining representativeof the unit employees and by making unilateralchanges in the terms and conditionsof theunit em-ployees' employment without bargaining with theUnion.A. FactsOn September 27, 1985, the Union was certifiedas the collective-bargaining representative of an ap-propriate bargaining unit of warehouse clerical em-ployees.2On March 6, 1986, the Union filed'On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.The caption has been amended to reflect thatchange.2 The following employees of the Respondent were found to constitutean appropriate unit:Continued295 NLRB No. 5 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharges against the Respondent on behalf of theemployees in the unit.A complaint issued on May9, 1986,inCase27-CA-9576,alleging in pertinentpart,that the Respondent had violated Section8(a)(5) and(3)of the Act by making unilateralchanges in working conditions in the unit.Thereaf-ter, settlement negotiations took place.On Juiy 31,1986, the Union signed the settlement agreement.After the end of the certification year,on January14, 1987, the Respondent signed the agreement andthe Regional Director approved the informal settle-ment agreement on February 3, 1987.The settle-ment provided,interalia,that the Respondentwould,on request,bargainwith the Union withregard to the wages,hours, and working conditionsof employees in the unit.While the charge and complaint were pending inCase27-CA-9576,the Respondent and the Unionengaged in negotiations for a collective-bargainingagreement covering the unit employees.BetweenMarch 4 and September 11, 1986,the parties en-gaged in 10 negotiating sessions.No collective-bar-gaining agreement was reached.On November 4,1986, the Respondent sent the Union a letter stat-ing that it had a good-faith doubt that the Unionhad the majority support of the unit employees.The day after the Respondent signed the settle-ment agreement in Case 27-CA-9576,theUnionrequested that the Respondent bargain with it for acollective-bargaining agreement.On January 21,1987, the Respondent sent the Union a letter stat-ing that it would send the Union a proposal andthat "any proposals previously made by the em-ployer are hereby withdrawn."On January 26,1987, the Union sent the Respondent a letter stat-ing that it had received the January 21, 1987 letter.On February 18, 1987,the Respondent sent its pro-posed agreement to the Union.From February 18to June 25, 1987,there was no communication be-tween the parties.Since about June 1,1987, the Respondent's su-pervisors have performed work that was usuallydone by unit employees,includingemployeeLouise Madden.The work was doing batch refillsand labor accounting,relieving unit employees forbreaks, breaking out invoices,and logging purchaseorders on the computer.AboutJune 2,1987, the Respondent transferredunitemployee LouiseMadden to the nonunitproduce warehouse and laid off employee VickiHerdt.Herdt was recalled to the same position onJune 14, 1987.On June 19, 1987, the Respondent distributeddocuments to the employees concerning changesand modifications,effective July 1, to their healthinsurance plans.On June 22, 1987,the employees received amemorandum issued by the Respondent's vicepresident of industrial relations,Ed Behlke, de-scribing upcoming changes, to be effective June 28,inwage rate premiums for night and Sunday work,birthday and anniversary day holidays,sick pay,holiday wage rates, and health and welfare bene-fits.On June 22, 1987,the Respondent changed thework schedule of unit employee Carol Paugh.The Respondent made all the aforementionedchanges in wages, benefits, and working conditionswithout notice to or consultation with the Unionand without providing the Union an opportunity tobargain about these changes.On June 25,1987, the Union sent the Respondenta mailgram stating that the Union viewed the Re-spondent's unilateral changes as unfair labor prac-tices.The Respondent did not reply to the Union'smailgram.B. Contentionsof theParties1.The General Counsel's contentionsThe General Counsel urges the Board to find the8(a)(5)violations alleged in the complaints. TheGeneral Counsel's first argument is that a reasona-ble period of time for bargaining had not elapsedfollowing the settlement agreement,and thereforethe Respondent was precluded in June 1987 fromquestioning the Union'smajority status because ofthe existence of an irrebuttable presumption of ma-jority status.The informal settlement agreementwas approved by the Regional Director on Febru-ary 3,1987, and the Respondent has stipulated tomaking unilateral changes starting on June 1, 1987.A period of approximately 4 months elapsed be-tween February and June.The General Counselcontends that 4 months is too short a time to con-stitute a reasonable period for bargaining and thatcertain factors militate in favor of such a finding.According to the General Counsel,the factors arethat the parties were bargaining for a first contract,the parties had barely begun negotiations, and noimpasse had been reached.3The General Counsel's alternative argument isthat the Respondent could neither withdraw recog-nition nor make unilateral changes because it didnot have a good-faithdoubt based on objectiveconsiderations of the Union'smajority status.All clerical workers employed inthe general merchandisewarehouselocated at5025Kalamath Street,Denver, Colorado,but excludingtemporary clerical workers, office managers, all other employees,guards and supervisorsas defined in the Act.a In support of this argument,the General Counsel relies onVan BenIndustries,285 NLRB 77 (1987), and onVIPLimousine, 276 NLRB 871(1985). KING SOOPERS,INC.37The General Counsel argues that the only facton which the Respondent can rely to justify itswithdrawal of recognition, the 4-month hiatus incommunications,isnot a sufficient objective con-sideration to support a good-faith doubt of theUnion'smajoritystatus.The General Counselargues that in cases involving similar lapses in com-munication,the Board has not found an abandon-mentof the unit by theunion.42.TheRespondent's contentionsRegarding the General Counsel's first argument,the Respondent maintains that it has not violatedtheAct becausea reasonableperiod of time forbargaining had elapsed between the signing of thesettlement agreement and the Respondent'swith-drawal of recognition from the Union. The Re-spondent maintains that 4 months was a reasonableperiod of time in which to effectuate bargaining be-cause the Union failed to respond to the Respond-ent's February 18, 1987 proposal and failed to com-municatewith the Respondent between February18 and June 25, 1987. Consequently, the Respond-ent argues that its withdrawal of recognition fromthe Union in June 1987 was lawful.The Respondentalso arguesthat the certificationyear was not extended by the unfair labor practicecharges in the settled case because the litigation didnot suspend the collective-bargaining negotiationsin the present cases.Regarding the General Counsel's alternative ar-gument,theRespondent maintains that it had agood-faith doubt of the Union's majority supportwhen it withdrew recognition from the Union andmade unilateral changes in the employees' termsand conditions of employment. Further, the Re-spondent contends it reasonably believed that theUnion had abandoned its members because of theUnion's lack of response to the Respondent's bar-gaining proposals.3.The Respondent's request for an evidentiaryhearingThe Respondent argues that it failed to includefacts pertinent to its good-faith doubt of majoritystatus in the stipulation because it was misled bytheGeneral Counsel. According to the Respond-ent, the General Counsel pursued this case solelyon a theory of irrebuttable presumption and there-fore facts relevant to a theory of rebuttable pre-sumption were not included in the stipulation. IftheBoard is to resolve the issues regarding atheory of rebuttable presumption, the Respondent4 In this regard, the General Counsel citesAshe BrickCa, 280 NLRB1383 (1986),andAkron NoveltyMfg.Ca, 224 NLRB998 (1976).argues that an evidentiary hearing should be heldso that it might adduce evidence to rebut theUnion'spresumption of majority status as of June1987.The General Counsel opposes the Respondent'srequest for an evidentiary hearing. The GeneralCounsel argues that it did not mislead the Re-spondent and that the Respondent had ample op-portunity to present facts in the stipulation aboutthe grounds for its purported good-faith doubt ofmajority support.C. DiscussionThe allegations in the complaints are that theRespondent violated Section 8(a)(5) and(1) of theAct by refusing on and after June 1, 1987, to rec-ognize and bargain with the Union as the collec-tive-bargaining representative of the unit employ-ees, by thereafter making unilateral changes in theterms and conditions of employment of the unitmembers, by assigning unit work to supervisors, bytransferring employee Louise Madden out of theunit, by laying off employee Vicki Herdt, and byunilaterallyaltering the schedule of employeeCarol Paugh,allwithout notice to or bargainingwith the Union.It is well settled that a settlement agreement con-tainingbargaining provisionsmust be compliedwith for a reasonable period of time.5 The test fordetermining what is and what is not a reasonableperiod of time "is what transpires during the timeperiod under scrutiny rather than the length oftime elapsed . ..."6 The Board has consideredvarious factors in determining what is a reasonableperiod of time. Among those are whether the par-ties are bargaining for a first contract; whether theemployer engaged in meaningful good-faith negoti-ations over a substantial period of time; and wheth-er an impasse in negotiationshad been reached.?Applying each of these factors to theinstantfacts, the conclusion is warranted that a reasonableperiod of time for bargaining had not elapsed whentheRespondent withdrew recognition and com-menced its unilateral changes.8Thepartieswerebargainingfor a firstcontract;theRespondent'sJanuary 21,1987 letter withdrew all presettlementcontract proposals made before the Respondent'sNovember 4, 1986 withdrawal of recognition; theRespondent'sFebruary 18, 1987 bargaining propos-Poole Foundry & MachineCa, 95 NLRB34 (1951),enfd.192 F.2d740 (4th Cit. 1951).6 Van Ben Industries,285 NLRB at 79.7VIPLimousine,supra at 8778 In the stipulation,the Respondent admits it no longer recognizes theUnion as the collective-bargaining representative of the employees in theunit. 38DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDalwas therefore merely a starting point for negoti-ations; the parties never met in face-to-face negotia-tions after the settlement agreement;and no im-passe in bargaininghad been reached. UnderPooleFoundry,supra, and its progeny, we find that the 4-month period of time between the signing of thesettlement agreement and the Respondent'swith-drawal of recognition from the Union did not con-stitute a reasonable period of time.9 Accordingly,the Respondent was not privileged to question theUnion's majority status in June 1987 and thus theRespondent'swithdrawal of recognition and imple-mentation of unilateral changes violated Section8(a)(5) and(1) of the Act.Assuming arguendo,that in June 1987, when theRespondent withdrew recognition and instituted itsunilateral changes, the Union enjoyed only a rebut-table presumption of majority support, we nonethe-lessfind that the Respondent violated Section8(a)(5)and(1)of the Act.10 TheRespondentargues that it has not violated the Act because ithad a good-faith doubt based on objective consid-erationsthat the Union lacked majority support. Aunion's rebuttable presumption of majority supportcan be rebutted if-[T]he employer affirmatively establishes either(1) that at thetimeof the refusal theunion infact no longer enjoyed majority representativestatus, or (2) that the employer's refusal waspredicated on a good-faith and reasonablygrounded doubt of the union's continued ma-jority status.As to the second of these, i.e.,`good-faith doubt,'two prerequisites for sus-taining the defense are that the asserted doubtmust be based on objective considerations anditmust not have been advanced for the pur-pose of gaining timeinwhichto underminethe union. [Footnotes omitted.] 11In requesting an evidentiary hearing,theRe-spondent alleges that the General Counsel misled itinto believing that the General Counsel was pursu-ing this casesolely on a theory of irrebuttable pre-sumption,when in fact the General Counsel was9 In light of our conclusion that a reasonable period of timefor bar-gaining had not elapsed,we need not pass on the Respondent's argumentthat the certification year was not extended.1 O MemberCracraftfinds it unnecessary to pass on the Respondent'salternativegood-faithdoubtargument.SeeVan Ben Industries,285NLRBat 78-79 (evidenceof good-faith doubtirrelevant when reasonableperiod of time has not elapsed prior to withdrawal of recognition).i iTerrellMachine Co.,173 NLRB1480, 1481(1969), enfd. 427 F.2d1088 (4th Cir. 1970). The evidence before us fails to establish that at thetime of the Respondent's refusal to bargain,in June 1987,the Union infact lacked majority supportor that the Respondent had a reasonablybased good-faithdoubt of the Union'smajority statusThe 4-monthhiatus is not a sufficient objective consideration on which to base a good-faith doubt of majoritysupportAdditionally,there is no basis forfindingabandonmentby the Unionof the unit.also pursuing a theory of rebuttable presumption.In support of this allegation,the Respondent refersspecifically to an August13, 1987letter informingitof the Regional Director'sdecision to issue acomplaint in Case27-CA-10176. The letter stated:"Case law in support of the Regional Office's posi-tion includesColfor,Inc.,282 NLRB No. 160 citingMar-JacPoultry,Co.,136 NLRB785. See alsoVanBen Industries,Inc.,285 NLRB No. 18." Accord-ing to the Respondent,because of being misled bytheGeneral Counsel,itfailed to include facts inthe stipulation that would rebut the rebuttable pre-sumption that the Union enjoyed majority status attimes material.Thus, the Respondent contends thatan evidentiary hearing should be held to adduceevidence regarding its basis for questioning theUnion'smajority status in June 1987.The Respondent's request for a hearing is denied.Initially,we note that the precomplaint letter onwhich the Respondent relies is not a part of thestipulated record.Even if it were, however, andeven assuming that a precomplaint letter couldestop the General Counsel from thereafter litigat-ing a particular theory, the General Counsel's cita-tion of cases in the subject letter was not mislead-ing. In the cited cases and in this case,the ultimateissue to be decided was whether the RespondentEmployer was privileged to withdraw recognitionfrom the Union and to make unilateral changes. Inorder for the Respondent Employer to prevail onthis ultimate issue, the Board must find not onlythat the incumbent Union'smajority statuswasopen to challenge(i.e.,therewas no irrebuttablepresumption of majority status based on the certifi-cation year or a recent settlement agreement), butalso that the Employer has met its affirmativeburden underTerrellMachine,supra,of rebuttingtheUnion'scontinuing presumption of majoritysupport.Nothing in the precomplaint letter, the com-plaints' pleadings, or the parties' stipulation indi-cates that the General Counsel has admitted thatthe Union had lost its majority status on and afterJune 1, 1987, or that the Respondent had objectiveconsiderations supporting a good-faith doubt of thestatus, or that the General Counsel has waived theRespondent's evidentiary obligation to rebut theUnion'spresumptivemajority status.All partieswere free to pursue the theories and defenses rele-vant to the issue to be decided.The Respondent has thus failed to establish thatin June 1987 it had a good-faithdoubt of theUnion's majority status based on objective consid- KING SOOPERS,INC.39erations.12Accordingly, assuming the Union en-joyed only a rebuttable presumption at times mate-rial,we find that the Respondent nonetheless vio-lated Section 8(a)(5) and(1) of the Act.10.Theaforesaid labor practices are unfair laborpractices affecting commerce within the meaningof Section 2(6) and(7) of the Act.REMEDYCONCLUSIONS OF LAW1.King Soopers, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within themeaning ofSection 2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for the purposes ofcollectivebargaining:All clerical workers employed in the generalmerchandise warehouse located at 5025 Kala-math Street, Denver, Colorado, but excludingtemporary clerical workers, officemanagers,all other employees, guards and supervisors asdefined in the Act.4.The Respondent, by failing and refusing torecognize and bargain with the Union, as the col-lective-bargaining representativeof theunit em-ployees, violated Section 8(a)(5) and(1) of the Act.5.TheRespondent made changes in the wages,hours, and other terms and conditions of employ-ment of the unit employees, including but not limit-ed to changes in wage premiums for night andSunday work, elimination of birthday and anniver-sary holidays,and changes in medical insuranceprovisions, in violation of Section 8(a)(5) and (1) ofthe Act.6.TheRespondent unilaterally assigned supervi-sors to do unit work in violation of Section 8(a)(5)and (1) of the Act.7.The Respondent transferred employee LouiseMadden out of the unit without notice to or bar-gainingwith the Union in violation of Section8(a)(5) and(1) of the Act.8.The Respondent unilaterally altered the sched-ule of employee Carol Paugh without notice to orbargaining with the Union,in violation of Section8(a)(5) and(1) of the Act.9.The Respondent laid off employee VickiHerdt on June 2, 1987 (recalling her on June 14,1987, to the same position),without notice to orbargaining with the Union, in violation of Section8(a)(5) and(1) of the Act.12 In its February 4, 1988 brief the Respondent stated,"[o]n June 9[1987], the Company,convinced that the Union had abandoned its mem-bers,announced its changes in conditions of employment. ." The Re-spondent failed to offer any evidence of this alleged June 1987 abandon-ment of the unit in the stipulationThe Respondent has also failed to make an offer of proof about its ob-jective considerations that the Union lacked majority support.Having found that the Respondent has engagedin an unfair labor practice in violation of Section8(a)(5) and (1) of the Act, we shall order it to ceaseand desist and take certain affirmative action de-signed to effectuate the policies of the Act.13Having found that the Respondent has unlawful-ly refused to recognize the Union, we shall orderthat it recognize the Union and, on request, bargaincollectivelywith the Unionas the exclusive bar-gaining representative of the employees in the ap-propriate unit described above.Having further found that the Respondent un-lawfully changed the wages, hours, and otherterms and conditions of employment of the unitemployees,including but not limited to changes inwage premiums for night and Sunday work,elimi-nation of birthday and anniversary holidays, andchanges in medical insurance provisions;and as-signed unit work to supervisors,transferred em-ployee Louise Madden to nonunit work, and al-tered the work schedule of employee Carol Paugh,we shall order the Respondent (1) on request to re-scind these changes, and (2) to notify and bargainwith the Union concerning any contemplatedchanges in the terms and conditions of employmentof thebargaining unit employees. 14We shall order the Respondent to make the bar-gaining unit employeeswhole for anyloss in wagesor other benefits they may have suffered as a resultof the above-mentioned unfair labor practices, asprescribed inOgle Protection Service,183NLRB682 (1970), with interest to be computed in themanner prescribed inNew Horizons for the Retard-ed. 15Regarding employee Vicki Herdt, who was laidoff on June 2, 1987, and recalled on June 14, 1987,to the same position, we direct that Herdt's currentemployment be without prejudice to her seniorityor other rights and privileges previously enjoyed,and that she be made whole for any loss of earn-ings, and other benefits, suffered as a result of thediscrimination practiced against her, with backpayto be computed in the manner prescribed inF.W.18 The GeneralCounsel requested a visitatorial provisionUnder thecircumstances of this case,we find it unnecessarySeeCherokeeMarineTerminal,287 NLRB 1080 (1988).14 See generallyKansas CityRiverboat,285 NLRB No 65 (Aug. 31,1987) (not reported in Board volumes);and CincinnatiEnquirer,279NLRB 1023(1986).16 283 NLRB 1173 (1987). 40DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWoolworth,90 NLRB 289 (1950),16 with interest tobe computed in the manner prescribed inNew Ho-rizons for the Retarded,supra, and to post an appro-priate notice.ORDERThe National Labor Relations Board orders thatthe Respondent, King Soopers, Inc., Denver, Colo-rado, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to recognize and bargain with De-liveryDrivers,Warehousemen & Helpers LocalUnionNo. 435, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America,AFL-CIO asthe exclusive bargainingrepresentative of the employees in the appropriatebargaining unit by unilaterally making changes inwages, hours, and other terms and conditions ofemploymentof theunit employees,including butnot limited to changes in wage premiums for nightand Sunday work,eliminationof birthdayand anni-versary holidays, and changes in medical insuranceprovisions.(b)Unilaterally assigning bargaining unit work,which had previously been done by unit members,to supervisors.(c) Unilaterally transferring employees out of theunit.(d)Unilaterally altering employees' work sched-ules.(e)Unilaterally laying off employees.(f) In any like or relatedmannerinterfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Recognize and, on request,bargain with theUnion as the exclusive representative of the em-ployees in the appropriate bargaining unit concern-ing terms and conditions of employment,and anycontemplated changes in the job duties,hours, andwages and other terms and conditions of employ-mentof theunit employees,including but not limit-ed to changes in wage premiums for night andSunday work,eliminationof birthdayand anniver-sary holidays,and changes in medical insuranceprovisions;assigning bargaining unit work to super-visors;transferring employees out of the unit;laying off unit employees;altering the work sched-ules of unit employees;and, if an understanding is16 See generallyMIS.Inc.,289 NLRB 491 (1988),Lapeer Foundry BeMachine,289 NLRB 952 (1988);andIndianMining,287 NLRB 114(1987).reached,embody the understanding in a signedagreement.(b)Rescind,on request,the changes in wages,hours, and other terms and conditions of employ-ment of the unit employees, made after June 1,1987, including but not limited to changes in wagepremiums for night and Sunday work,eliminationof birthday and anniversary holidays, and changesinmedical insurance provisions.(c)Rescind,on request, the assignments of bar-gaining unit work to supervisors,made after June1, 1987.(d) Rescind, on request, the transfer of employeeLouise Madden out of the bargaining unit.(e)Rescind,on request, the alterations in thework schedule of employee Carol Paugh.(f)Make whole with interest any bargaining unitemployee who lost wages or employment benefitsas a result of the changes made in the duties, hours,orwages of the employees in the unit in themannerset forth in the remedy section of this deci-sion.(g)Make whole with interest employee VickiHerdt, who was laid off from June 2 to 14, 1987,for any loss of pay or other employment benefitssuffered as a result of its unlawful conduct in themanner set forth in the remedy section of this deci-sion.(h) Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(i)Post at its facilities inDenver,Colorado,copies of the attached notice marked "Appen-dix."17 Copies of the notice, on forms provided bythe Regional Director for Region 27, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(j)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.14 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelationsBoard"shall read"PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." KING SOOPERS, INC.41APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith Delivery Drivers,Warehousemen & HelpersLocal Union No. 435, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO as the exclusive bargainingrepresentative of the employees in the bargainingunit.WE WILL NOT refuse to bargain about'changes inwages, hours, and other terms and conditions ofemployment of unit employees, including but notlimited to changes in wage premiums for night andSunday work, elimination of birthday and anniver-sary holidays, and changes in medical insuranceprovisions.WE WILL NOT unilaterallyassign bargaining unitwork,which has previously been done by unitmembers, to supervisors.WE WILL NOT unilaterally transfer employeesout of the unit.WE WILL NOT unilaterally change the workschedules of our employees.WE WILL NOT unilaterally lay off employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargainwith the Union as the exclusive bargaining repre-sentative of the employees in the unit concerningrates of pay, wages, hours of employment, andother terms and conditions of employment and onany contemplated changes, and WE WILL put inwriting and sign any agreement reached on theterms and conditions of employment for our em-ployees in the following bargaining unit:All clerical workers employed in the generalmerchandise warehouse located at 5025 Kala-math Street, Denver, Colorado, but excludingtemporary clerical workers, office managers,all other employees, guards and supervisors asdefined in the Act.WE WILL, on request, rescind the changes madewith respect to wages, hours, and other terms andconditions of employment, made after June 1, 1987,including but not limited to changes in wage pre-miums for night and Sunday work, elimination ofbirthday and anniversary holidays, and changes inmedical insurance provisions.WE WILL, on request, rescind the assignment ofunit work to supervisors, made after June 1, 1987.WE WILL, on request, reinstate the former workschedule of employee Carol Paugh.We will make whole, with interest, all bargainingunit employees, who lost wages or employee bene-fitsas a resultof changes in their duties, hours,work, 'or other terms and conditions of employ-ment.WE WILL make whole, with interest, employeeVicki Herdt who lost wages or employee benefitsdue to being laid off from June 2 to 14, 1987.KING SOOPERS, INC.